
	

113 S2044 IS: Taxpayer Accountability Act
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2044
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2014
			Mrs. Fischer (for herself, Mr. Inhofe, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To improve transparency and efficiency with respect to audits and communications between taxpayers
			 and the Internal Revenue Service.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Taxpayer Accountability Act.
		
			2.
			Deadline for
			 responses to taxpayer correspondence
			Not later than 30 days after receiving any
			 written correspondence from a taxpayer, the Internal Revenue Service shall
			 provide a substantive written response. For purposes of the preceding
			 sentence,
			 an acknowledgment letter shall not be treated as a substantive response.
		
			3.
			Taxpayer
			 notification of disclosures by IRS of taxpayer information
			
				(a)
				In
			 general
				Not later than 30
			 days after disclosing any taxpayer information to any agency or
			 instrumentality
			 of Federal, State, or local government, the Internal Revenue Service shall
			 provide a written notification to the taxpayer describing—
				
					(1)
					the information
			 disclosed,
				
					(2)
					to whom it was
			 disclosed, and
				
					(3)
					the date of
			 disclosure.
				
				(b)
				Exception
				Subsection
			 (a) shall not apply if the Secretary of the Treasury, or the Secretary’s
			 designee, determines that such notification would be detrimental to an
			 ongoing
			 criminal investigation or pose a risk to national security.
			
			4.
			Deadline for
			 conclusion of audits of individual taxpayers
			Any audit of a tax return of an individual
			 by the Internal Revenue Service shall be concluded not later than 1 year
			 after
			 the date of the initiation of such audit and the Internal Revenue Service
			 shall
			 not assess any tax with respect to which such audit relates after the
			 conclusion of such audit.
		
